915 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Eugene PARKER, Plaintiff-Appellant,v.METROPOLITAN LIFE INSURANCE COMPANY, William Ames, andothers, Defendants-Appellees.
No. 89-1436.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 28, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CA-88-347-N)
Robert Eugene Parker, appellant pro se.
Samuel Warrenton Meekins, Jr., Monroe Kelly, III, Wolcott, Rivers, Wheary, Basnight & Kelly, P.C., Virginia Beach, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Parker appeals from various district court orders entered in this matter which culminated in the dismissal of Parker's civil action against respondent.  Although Parker seeks review of "all of the decisions" of the district court, this Court only has jurisdiction to review the district court's March 15, 1989, order denying his motion pursuant to Fed.R.Civ.P. 60(b) for relief from judgment, since his appeal from all other orders entered by the district court falls outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and he failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dept. of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960).  The filing of a Rule 60(b) motion does not toll the time allowed for filing an appeal.  Id.  Accordingly, respondents' motion to limit the issues considered on appeal to matters concerning the district court's March 15, 1989, order is granted.


2
Further, our review of the record and the district court's opinion discloses that the district court did not abuse its discretion in denying petitioner's Rule 60(b) motion.  Accordingly, we affirm on the reasoning of the district court.  Parker v. Metropolitan Life Ins. Co., CA-88-347-N (E.D.Va. Mar. 15, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.